Case: 12-40961       Document: 00512208757         Page: 1     Date Filed: 04/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 15, 2013
                                     No. 12-40961
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS JAVIER CABRERA-ORELLANA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-386-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Carlos Javier Cabrera-Orellana appeals his within-guidelines sentence for
illegal reentry after an aggravated felony conviction.                He challenges the
imposition of the 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based
on his prior Texas conviction for burglary of a habitation with intent to commit
theft. According to Cabrera-Orellana, the Texas statutory definition of “owner”
of a habitation, which includes a person who has “a greater right to possession
of the property than the actor,” makes the statute broader than the generic

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40961    Document: 00512208757     Page: 2   Date Filed: 04/15/2013

                                 No. 12-40961

definition of burglary of a dwelling. Cabrera-Orellana’s argument is foreclosed.
See United States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir. 2013). The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED. The Government’s alternative motion for an
extension of time to file a brief is DENIED as moot.




                                       2